         Case 3:20-cv-02731-VC Document 955 Filed 01/07/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
               Plaintiffs,
                                                   BAIL ORDER NO. 59
         v.
                                                   Re: Dkt. No. 935-1
 DAVID JENNINGS, et al.,
               Defendants.

       The bail application from Juvenal Garcia Gonzalez is deferred. The plaintiffs should

submit a supplemental filing addressing the details of the most recent crime within seven days of

this order. The defendants can respond within three days of the supplemental submission.

       IT IS SO ORDERED.

Dated: January 7, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
